Citation Nr: 0014769	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-33 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a temporary total disability rating beyond 
September 1, 1994, for convalescence due to a service-
connected left shoulder disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which denied a claim by the veteran 
seeking an extension of a temporary total disability rating 
beyond September 1, 1994, for convalescence due to a service-
connected left shoulder disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The preponderance of the evidence of record does not show 
that the veteran required convalescence subsequent to surgery 
on his left shoulder beyond September 1, 1994, nor that he 
had severe postoperative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of the 
shoulder, application of a body cast, or the necessity for 
house confinement.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating beyond September 1, 1994, for convalescence due to a 
service-connected left shoulder disorder have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for a left shoulder disorder and has 
claimed that he is entitled to an extension of a temporary 
total rating for that disability due to the need for 
convalescence.  In essence, he is asserting that his left 
shoulder disorder warranted a total rating due to 
convalescence for a longer period of time following his May 
1994 shoulder surgery.  This is sufficient to well ground his 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided VA examination of his left shoulder 
disability.  He was also permitted to testify at 2 personal 
hearings, including one before a member of the Board.  In 
addition, the RO attempted to obtain all medical records, 
both private and VA, that the veteran indicated were 
available.  The Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Overall, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
 
II.  Evidence

The veteran is service-connected for a left shoulder 
disorder.  In the current claim, he has asserted entitlement 
to extension of a temporary total disability rating beyond 
September 1, 1994, due to convalescence arising from a May 
1994 shoulder surgery.

The pertinent medical evidence includes a May 1994 VA 
discharge summary.  It shows that the veteran underwent left 
distal clavicle resection.  He was admitted for 2 days.  
Medical history indicated that he injured the left shoulder 
in service and again in August 1992, and was attacked and 
kicked in the shoulder in December 1993.  Physical 
examination revealed forward elevation to 110 degrees, 
external rotation to 45 degrees, and internal rotation to 70 
degrees.  On the operating room table, elevation was to 140 
degrees and external rotation was to at least 60 degrees.  
There was impingement with cross-arm abduction.

A May 1994 VA surgical follow-up note shows that the veteran 
had complaints of skin blistering under his dressing; 
assessment was a possible allergic reaction to plastic tape.

A June 1994 letter with an undecipherable signature indicates 
that the veteran was recovering from left shoulder surgery.  
The letter appears to state that he would be ready to return 
to work in 1 month, but the "1" appears to have been 
altered to resemble a "9."

A June 1994 VA follow-up note shows that the veteran's left 
shoulder was neurologically intact and had excellent motion.  
A July 1994 VA note reports that the surgical incision was 
well-healed and that he had no complaints of pain.  He was 
"100% better."  The shoulder was neurologically intact.  
Range of motion was 170 degrees of abduction and 70 degrees 
of external rotation.  Internal rotation was equal.  
Assessment was that he was "doing great."

A September 1994 VA examination report states that the 
veteran felt "quite a bit" of improvement since the May 
1994 shoulder surgery.  The "catching" sensation was 
relieved, but he complained of intermittent popping and 
periodic pain in the AC joint.  He was not aware of any 
limitation of range of motion.  There was no paresthesia, but 
he indicated a "throbbing" ache in cold weather.  Physical 
examination revealed slight asymmetry of the shoulders, with 
the left 2 centimeters lower than the right.  There was a 
nontender, slightly depressed shrapnel scar and surgical 
scar.  Cervical range of motion was full.  Shoulder flexion 
was 0 to 180 degrees, abduction was 0 to 180 degrees, 
external rotation was 0 to 90 degrees bilaterally, and 
internal rotation was 0 to 70 degrees bilaterally.  There was 
full range of motion of the elbows, wrists, and hands.  
Muscle bulk and tone appeared good.  Motor strength was 
excellent in all muscle groups.  Sensory examination was 
normal except for slight decrease distal to the acromion 
scar.  There was minimal tenderness of the left shoulder.  
Impression was shell fragment wound, left trapezius, and 
status post acromioplasty with excision of distal left 
clavicle.

The veteran testified at a local hearing at the RO in January 
1996.  During the hearing, he stated that he was unable to 
work following his May 1994 left shoulder surgery.  He also 
indicated that he had yet to go back to work because of the 
time of season (he worked in lawn maintenance) and because he 
was going to go back to college via VA Chapter 31 education 
benefits.  He indicated that he had occasional soreness, 
popping, and a loss of range of motion of the left shoulder.

The veteran testified at a Travel Board hearing in March 
1998.  During the hearing, he stated that, after the May 1994 
surgery, he had "quite significant" improvement in his left 
shoulder.  The veteran's representative argued that the June 
1994 letter, supra, was from a "Dr. Clark" and indicated 
that the veteran needed 9 months convalescence.  The veteran 
indicated that his first job after his surgery was in October 
1997.  He stated that he thought he was able to go back to 
work in January 1995.

The remaining medical evidence of record consists of VA 
medical records from September 1994 through 1999.  They show 
no complaints of or treatment for left shoulder problems.  A 
September 1998 VA examination report reflects, according to 
the veteran, that his left shoulder was doing pretty good, 
that it had no pain, and that he had better range of motion 
with it than with his right shoulder.  Examination of the 
shoulders revealed scarring, but no inflammation, loss of 
muscle mass, weakness, or loss of range of motion.

III.  Analysis

Under § 4.30, a temporary total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted.  
38 C.F.R. § 4.30  (1999).  Specifically, a temporary total 
rating will be assigned under this section if treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.  The total rating is effective the date 
of hospital admission and may continue 1, 2, or 3 months 
following hospital discharge.  Id.  Extensions of 1, 2, or 3 
months beyond the initial period are available if warranted 
under subparagraph (1), (2), or (3), above.  Id.  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3), above.  Id.

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza, 7 Vet. App. at 506 (citations omitted); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), or, alternatively, whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).

In this case, the veteran underwent surgery on his left 
shoulder in May 1994.  He was granted a temporary total 
rating under § 4.30, based on the need for convalescence from 
May 19, 1994, to September 1, 1994.  This appeal arises 
because the veteran believes that a temporary total rating 
was warranted beyond September 1, 1994.  The Board disagrees.

Specifically, the Board finds that the evidence of record 
does not show that the veteran required convalescence 
subsequent to surgery on his left shoulder beyond September 
1, 1994, nor that he had severe postoperative residuals such 
as incompletely healed surgical wounds, therapeutic 
immobilization of the shoulder, application of a body cast, 
or the necessity for house confinement.  38 C.F.R. § 4.30  
(1999).  He was admitted for only 2 days for the surgery, and 
his only post-operative residual was a surgical scar.  VA 
follow-up records from one month later, in June 1994, as well 
as in July 1994, indicate no post-operative problems 
requiring convalescence.  They reveal that his left shoulder 
was neurologically intact and had excellent motion, and that 
he had no complaints of pain.  He was "100% better" and was 
"doing great."

Similarly, the September 1994 VA examination report shows no 
left shoulder pathology suggestive of a need for 
convalescence.  That report indicates that the veteran had 
complaints of intermittent popping and pain, but there was no 
catching sensation and no noted limitation of range of 
motion.  Muscle bulk and tone and motor strength were normal.  
None of these symptoms approach those requiring 
convalescence.  There was no unhealed surgical wounds, no 
immobilization of the shoulder, no application of a body 
cast, or other residuals.

The claims file shows no subsequent complaints of or 
treatment for any left shoulder symptoms after September 
1994.

The only evidence potentially in support of the veteran's 
claim is a June 1994 letter that he indicated was from a 
"Dr. Clark" and stated that he would be ready to return to 
work in 9 months.  The Board finds that letter of little, if 
any, probative value.  First, the signature on that letter is 
illegible and there is no documentation that it was even from 
a physician.  Second, the letter is only a copy, rather than 
an original, and it appears to have been altered.  As stated 
above, it appears that it originally indicated that the 
veteran would be out of work for "1 month," but was 
subsequently altered to read "9 month."  In the 1998 Travel 
Board hearing, the veteran's representative indicated that 
the letter was handwritten by an "intern," that that person 
no longer worked at the same facility, and that the original 
copy was not available.

Overall, the great preponderance of the evidence is against 
the veteran's claim for an extension of a temporary total 
disability rating beyond September 1, 1994, based on the need 
for convalescence.

In light of the above, the veteran's claim is denied.


ORDER

Entitlement to a temporary total disability rating beyond 
September 1, 1994, for convalescence due to a service-
connected left shoulder disorder is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

